DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 9/2/2020, 1/21/2021, 6/10/2021, 8/23/2021, 1/8/2021 and 1/12/2022 have been considered by the Examiner.
Claim 20 is objected to because of the following informalities:  Claim 20 should depend on claim 19 in order to give antecedent basis to the term “parasitic signal”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,784,646. Although the claims at issue are not identical, they are not patentably distinct from each other because a person of ordinary skill in the art would have been able to conceive the subject matter of claims 1-20 of the present application, when given the information provided by claims 1-18 of U.S. Patent No. 10,784,646.
Analysis:
	With respect to claim 1 of the present application, claim 1 of U.S. Patent No. 10,784,646 teaches or suggests: A laser system having a multi-pass amplifier system, comprising [ taught by line 1 of claim 1 of U.S. Patent No. 10,784,646 ]; at least one seed source configured to output at least one seed signal having a seed signal wavelength [ taught by lines 3-4 of claim 1 of U.S. Patent No. 10,784,646 ]; at least one pump source configured to provide at least one pump signal having at least one pump signal wavelength [ taught by lines 5-7 of claim 1 of U.S. Patent No. 10,784,646 ]; at least one first amplifier stage configured to amplify the at least one seed signal to generate at least one amplified seed signal in response thereto [ taught by lines 8-10 of claim 1 of U.S. Patent No. 10,784,646 ]; at least one multi-pass second amplifier stage configured to receive the at least one amplified seed signal [ taught by lines 11-12 of claim 1 of U.S. Patent No. 10,784,646 ]; at least one gain media device positioned within the at least one multi-pass second amplifier, the gain media device having at least one elongated facet and at least one compact facet, the at least one gain media device pumped by the at least one pump signal and configured to receive the at least one amplified seed signal and output at least one amplifier output signal having an output wavelength range [ taught by lines 13-20 of claim 1 of U.S. Patent No. 10,784,646 ]; a first mirror and at least a second mirror positioned within the at least one multi-pass second amplifier stage wherein the at least one gain media device is positioned between the first mirror and at least the second mirror [ taught by lines 21-24 of claim 1 of U.S. Patent No. 10,784,646 ]; at least one optical system in communication with the at least one multi-pass amplifier system and configured to receive the at least one amplifier output signal and output at least one output signal within the output wavelength range [ taught by lines 34-38 of claim 1 of U.S. Patent No. 10,784,646 ].
	Claim 2 is taught by claim 2 of U.S. Patent No. 10,784,646.
	Claim 3 is taught by claim 3 of U.S. Patent No. 10,784,646.
	Claim 4 is taught by claim 4 of U.S. Patent No. 10,784,646.
	Claim 5 is taught by claim 5 of U.S. Patent No. 10,784,646.
	Claim 6 is taught by claim 6 of U.S. Patent No. 10,784,646.
	Claim 7 is taught by claim 7 of U.S. Patent No. 10,784,646.
	Claim 8 is taught by claim 8 of U.S. Patent No. 10,784,646.
	Claim 9 is taught by claim 9 of U.S. Patent No. 10,784,646.
	Claim 10 is taught by claim 10 of U.S. Patent No. 10,784,646.
	Claim 11 is taught by claim 11 of U.S. Patent No. 10,784,646.
	Claim 12 is taught by claim 12 of U.S. Patent No. 10,784,646.
	Claim 13 is taught by claim 13 of U.S. Patent No. 10,784,646.
	Claim 14 is taught by claim 14 of U.S. Patent No. 10,784,646.
	Claim 15 is taught by claim 15 of U.S. Patent No. 10,784,646.
	Claim 16 is taught by claim 16 of U.S. Patent No. 10,784,646.
	Claim 17 is taught by claim 17 of U.S. Patent No. 10,784,646.
	Claims 18 and 19 are taught by lines 25-33 of claim 1 of U.S. Patent No. 10,784,646.
	Claim 20 would have been obvious because it was well known in the art of optical amplification that Raman stimulation could generate parasitic signal, thus being suggested by line 33 of claim 1 of U.S. Patent No. 10,784,646.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Manni (2017/0229835) in view of Zhang (8,467,425).
With respect to claim 1, Mannie discloses:
A laser system having a multi-pass amplifier system [ taught by figure 1 ], comprising; at least one seed source configured to output at least one seed signal having a seed signal wavelength [ paragraph [0034] teaches the input of a seed signal (20) ]; at least one pump source configured to provide at least one pump signal having at least one pump signal wavelength [ taught by pump sources 26a and 26b ]; at least one first amplifier stage configured to amplify the at least one seed signal to generate at least one amplified seed signal in response thereto; at least one multi-pass second amplifier stage configured to receive the at least one amplified seed signal [ taught by figure 1 ]; at least one gain media device positioned within the at least one multi-pass second amplifier [ taught by the gain material slab (10) ], the gain media device having at least one elongated facet and at least one compact facet [ taught by the shape of the gain material slab (10), as shown in figure 1 ], the at least one gain media device pumped by the at least one pump signal and configured to receive the at least one amplified seed signal and output at least one amplifier output signal having an output wavelength range [ taught by the wave propagation lines in figure 1 ]; a first mirror and at least a second mirror positioned within the at least one multi-pass second amplifier stage wherein the at least one gain media device is positioned between the first mirror and at least the second mirror [ taught by the coatings (30a and 30b) ]; at least one optical system in communication with the at least one multi-pass amplifier system and configured to receive the at least one amplifier output signal and output at least one output signal within the output wavelength range.
The first difference between claim 1 and Manni is at least one first amplifier stage configured to amplify the at least one seed signal to generate at least one amplified seed signal in response thereto.
Figure 1 of Zhang teaches that it was known at the time of the present application to have provided pre-amplification means (7) to boost the output of a seed source (1) before it input to a power amplification stage, thus rendering the first difference obvious in that it recites a known component of system amplifying seed signals – boosting by a pre-amp producing the desired result of improving overall signal amplification.
The second difference between claim 1 and Manni is at least one optical system in communication with the at least one multi-pass amplifier system and configured to receive the at least one amplifier output signal and output at least one output signal within the output wavelength range.
This limitation would have been obvious because column 1, lines 25-35 of Zhang taught at the time of the present application that the output of high pulse rate laser sources was desired for diagnostic systems – diagnostic systems being a marketable use for high power laser systems.
Claims 2 and 3 differ from Manni by specifying the use of diode lasers or fiber laser as the seed source.
Column 3, lines 10-15 of Zhang establish that it was known before the time of the present application to have used diode lasers, fiber laser or the equivalents as a seed source, thus rendering claims 2 and 3 obvious because a person of ordinary skill in the art would have been required to use known seed sources, when constructing the device set forth by figure 1 of Manni.
Claims 4-6 would have been obvious because paragraph [0039] of Manni suggested the use of wavelengths in the range of 1000nm to 1100nm.
 Claim 9 would have been obvious because the use of pumping wavelengths less than 1000nm (808nm or 976nm) is suggested by paragraph [0033] of Manni.
Claim 10 and 11 would have been obvious because column 4, line 7 of Zhang teaches that pulse repetition rates in the megahertz range were typical of pulses laser amplification systems, thus establishing rates of 10kHz or more or 100kHz or more as being obvious in that these limitations recite a known property of pulsed laser amplification systems.
Claims 12-14 and 17 are shown schematically be figure 1 of Manni.
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Manni (2017/0229835) in view of Zhang (8,467,425), as applied to claim 1 above, and further in view of Manni (7,590,160).
Paragraph [0034] of Manni (2017/0229835) incorporates Manni (7,590,160) by reference, thus suggesting claims 7 and 8 to a skilled artisan as follows:
The use of one or more fiber optic conduits (claim 8) – shown by figure 16.
Multiple fiber coupled diodes (claim 7) – figure 17.
Allowable Subject Matter
Claims 15, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable, upon filing of a terminal disclaimer, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to MARK HELLNER at telephone number (571)272-6981.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MARK HELLNER/            Primary Examiner, Art Unit 3645